         Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
CLICK-TO-CALL TECHNOLOGIES LP,          §
           Plaintiff                    §
                                        §
v.                                      §
                                        §                  Case No. 1:12-cv-00465-LY
INGENIO, INC.; THRYV, INC.; ETHER, a §
division of INGENIO, INC.; and INGENIO,
                                        §
INC. d/b/a KEEN,
               Defendants               §
                                        §


                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

   Before the Court are Defendants’ Motion for Summary Judgment of Invalidity, filed

October 20, 2020 (Dkt. 194); Plaintiff Click-to-Call’s Response to Defendants’ Motion for

Summary Judgment, filed November 10, 2020 (Dkt. 195); Reply in Support of Defendants’ Motion

for Summary Judgment of Invalidity, filed November 24, 2020 (Dkt. 198); Plaintiff Click-to-Call’s

Sur-reply in Opposition to Defendants’ Motion for Summary Judgment, filed December 4, 2020

(Dkt. 205); Defendant Thryv, Inc.’s Motion to Exclude Certain Testimony and Opinions of

Dr. Vijay K. Madisetti and Brief in Support, filed March 26, 2021 (Dkt. 212); and Plaintiff Click-

to-Call’s Response to Defendants’ Motion to Exclude Certain Testimony and Opinions of

Dr. Vijay K. Madisetti, filed April 2, 2021 (Dkt. 214). On April 6, 2021, the District Court referred

the motions to the undersigned Magistrate Judge for Report and Recommendation, pursuant to

28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the

Local Rules of the United States District Court for the Western District of Texas. Dkt. 215.



                                                 1
         Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 2 of 13




                                         I.   Introduction

    Plaintiff Click-to-Call Technologies, LP (Click-to-Call) owns U.S. Patent No. 5,818,836 (the

‘836 patent), entitled “Method and Apparatus for Anonymous Voice Communication Using an

Online Data Service.” Dkt. 194-7 at 2. The patent covers a system and method for establishing

anonymous telephone communications over the internet. Id.; Dkt. 194-3 at 4. On May 29, 2012,

Click-to-Call filed three infringement suits against Defendants Ingenio, Inc.; Thryv, Inc. (Thryv);

Ether, a division of Ingenio, Inc.; Ingenio, Inc. d/b/a Keen (collectively, Defendants); and others.1

Defendants assert invalidity as an affirmative defense. Dkt. 62 at 5.

    Defendants now move for summary judgment under Federal Rule of Civil Procedure 56.

Defendants also ask the Court to exclude the testimony of Plaintiff’s expert Dr. Vijay Madisetti on

the basis that his opinions are legal opinions that embrace ultimate issues of law.

                                        II.   Background

    Click-to-Call’s ‘836 Patent has a lengthy history before the U.S. Patent and Trademark Office

(PTO) and this Court. In 2008, the PTO issued an Ex Parte Reexamination Certificate cancelling

six of the patent’s original claims, amending fifteen claims, and adding nine new claims. Dkt. 88-5

at 4; Dkt. 194-7 at 24-26.

    In May 2013, Defendants, along with then co-defendant Oracle Corporation, petitioned the

PTO’s Patent Trial and Appeal Board (the PTAB or Board) to institute inter partes review (IPR)

of certain claims of the ‘836 patent. Dkt. 194-1. Defendants asserted that the claims were invalid

as anticipated by prior art, including U.S. Patent No. 5,991,394 (the Dezonno patent). Id. at 19;

Dkt. 194-6.


1
 While this action was stayed, mergers and a corporate name change altered the parties’ names. Dkt. 188.
The other two cases were dismissed with prejudice pursuant to stipulation. No. 1:12-cv-468-LY; No. 1:12-
cv-469-SS.

                                                   2
            Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 3 of 13




      In August 2013, the Court issued a Consolidated Markman Order construing the claim terms

under the “ordinary-and-customary-meaning” standard. Dkt. 137. The Court then ordered Click-

to-Call to narrow its case to eight claims. Dkt. 138 ¶ 1. On October 11, 2013, Click-to-Call selected

claims 1, 2, 8, 12, 13, 16, 26, and 27 for trial. Dkt. 139. On October 30, 2013, the PTAB granted

Thryv’s petition for IPR of seven of these claims – all but claim 27 – along with six others,2 based

on the “reasonable likelihood” that Thryv would prevail in establishing the claims as unpatentable.

Dkt. 194-2 at 3. The Court then stayed this action pending the outcome of the IPR. Dkt. 147. The

Court noted that only one claim – that is, claim 27 – would remain in the District Court action

should Defendants be successful in the IPR. Id. at 4.

      The PTAB conducted an IPR trial and issued its Final Written Decision based on the “broadest

reasonable interpretation” standard. Dkt. 194-3 at 9. The PTAB held that claims 1, 2, 8, 12, 13, 15,

16, 19, 22, 23, 26, 29, and 30 were invalid due to the Dezonno patent alone or in combination with

other prior art. Id. at 27-28. Click-to-Call appealed the PTAB’s decision to the Federal Circuit,

arguing that the IPR should not have been instituted because it was time-barred. Click-to-Call

Techs., LP v. Ingenio, Inc., 899 F.3d 1321 (Fed. Cir. 2018). The Federal Circuit ordered the PTAB

to dismiss the IPR. Id. at 1341-42. The United States Supreme Court granted certiorari, and on

April 20, 2020, ruled that the PTAB’s decision to institute was not appealable. Thryv, Inc. v. Click-

to-Call Techs., LP, 140 S. Ct. 1367, 1377 (2020). The PTAB’s Final Written Decision on the ‘836

patent therefore became final.

      In a Joint Status Report filed July 24, 2020, Click-to-Call stated that it intended to litigate the

asserted claims that it contends were not affected by the IPR proceeding: claims 24, 27, and 28.

Dkt. 184 at 1. The District Court lifted the stay of this case on August 13, 2020. Dkt. 189.


2
    The six additional claims are 15, 19, 22, 23, 29, and 30.
                                                        3
         Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 4 of 13




                          III.    Motion for Summary Judgment

A. Legal Standard

   Summary judgment shall be rendered when the pleadings, the discovery and disclosure

materials, and any affidavits on file show that there is no genuine dispute as to any material fact

and that the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a); Celotex

Corp. v. Catrett, 477 U.S. 317, 323-25 (1986); Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir.

2007). A dispute regarding a material fact is “genuine” if the evidence is such that a reasonable

jury could return a verdict in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). When ruling on a motion for summary judgment, the court is required to

view all inferences drawn from the factual record in the light most favorable to the nonmoving

party. Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986); Washburn, 504 F.3d

at 508. A court “may not make credibility determinations or weigh the evidence” in ruling on a

motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150

(2000); see also Anderson, 477 U.S. at 254-55.

   Once the moving party has made an initial showing that there is no evidence to support the

nonmoving party’s case, the party opposing the motion must come forward with competent

summary judgment evidence of the existence of a genuine fact issue. Matsushita, 475 U.S. at 586.

Mere conclusory allegations are not competent summary judgment evidence and thus are

insufficient to defeat a motion for summary judgment. Turner v. Baylor Richardson Med. Ctr.,

476 F.3d 337, 343 (5th Cir. 2007). Unsubstantiated assertions, improbable inferences, and

unsupported speculation also are not competent summary judgment evidence. Id. The party

opposing summary judgment is required to identify specific evidence in the record and to articulate

the precise manner in which that evidence supports its claim. Adams v. Travelers Indem. Co. of



                                                 4
         Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 5 of 13




Conn., 465 F.3d 156, 164 (5th Cir. 2006). If the nonmoving party fails to make a showing sufficient

to establish the existence of an element essential to its case and on which it will bear the burden of

proof at trial, summary judgment must be granted. Celotex, 477 U.S. at 322-23.

B. Summary Judgment Record

   Defendants submitted the following summary judgment evidence:

       1. Defendants’ Petition for Inter Partes Review (Exh. A, Dkt. 194-1);

       2. PTAB Institution of Inter Partes Review (Exh. B, Dkt. 194-2);

       3. PTAB Final Written Decision (Exh. C, Dkt. 194-3);

       4. Click-to-Call’s Infringement Contentions as to Yellowpages.com (Exh. D, Dkt. 194-4);

       5. Click-to-Call’s Infringement Contentions as to Keen.com (Exh. E, Dkt. 194-5);

       6. A copy of the Dezonno patent (Exh. F, Dkt. 194-6); and

       7. A copy of the ‘836 patent (Exh. G, Dkt. 194-7).

   Plaintiff submitted as summary judgment evidence the Declaration of Daniel J. Shih (Dkt. 196)

and its attached exhibits, comprising IPR Declarations from five individuals:

       1. Stephen C. DuVal (Exh. 1, Dkt. 196-1 through 196-5);

       2. Robert Shinn (Exh. 2, Dkt. 196-6);

       3. Simon Clement (Exh. 3, Dkt. 196-7);

       4. Doug Martin (Exh. 4, Dkt. 196-8); and

       5. Ben J. Yorks (Exh. 5, Dkts. 196-9 and 196-10).

C. Analysis

   Defendants argue that the Court should grant summary judgment because (1) Click-to-Call is

collaterally estopped from relitigating the PTAB’s invalidity decision on the IPR claims, and

(2) there is no genuine issue of material fact that Click-to-Call’s sole remaining claim in this

litigation, claim 27, is invalid as anticipated by the Dezonno patent. Click-to-Call disputes that the

                                                  5
         Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 6 of 13




PTAB’s invalidity decision has preclusive effect in this litigation. Click-to-Call also argues that

Defendants are estopped from asserting the Dezonno patent against claim 27 as well as claims 24

and 28, which it contends also remain in this action.

   1. Issue Preclusion Relating to IPR Proceeding

   Defendants first argue that Click-to-Call is collaterally estopped from relitigating the PTAB’s

invalidity decision on the IPR claims. Click-to-Call responds that the different standards for claim

construction applied by the PTAB and the district court prevents the Final Written Decision from

having preclusive effect. Dkt. 195 at 11. Specifically, Click-to-Call contends that the PTAB’s

application of the “broadest reasonable interpretation” standard resulted in variations in claim

construction that could affect the validity determination. Dkt. 195 at 10-15.

   Issue preclusion “promotes the interests of judicial economy by treating specific issues of fact

or law that are validly and necessarily determined between two parties as final and conclusive.”

United States v. Shanbaum, 10 F.3d 305, 311 (5th Cir. 1994). Preclusion often applies where a

single issue is before a court and an administrative agency. B & B Hardware, Inc. v. Hargis Indus.,

Inc., 575 U.S. 138, 148 (2015). The Federal Circuit has held that “an affirmance of an invalidity

finding, whether from a district court or the Board, has a collateral estoppel effect on all pending

or co-pending actions.” XY, LLC v. Trans Ova Genetics, 890 F.3d 1282, 1294 (Fed. Cir. 2018).

“When a claim is invalidated at the PTAB, and that decision is made final, the cancellation of the

claim carries preclusive effect in a co-pending litigation because the cause of action is

extinguished.” Papst Licensing GmbH & Co., KG v. Samsung Elecs. Co., Ltd., 403 F. Supp. 3d

571, 601-02 (E.D. Tex. 2019).

   In patent infringement actions, the Federal Circuit applies the law of the regional circuit to

procedural questions involving issue preclusion. Soverain Software LLC v. Victoria’s Secret


                                                 6
         Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 7 of 13




Direct Brand Mgmt., LLC, 778 F.3d 1311, 1314 (Fed. Cir. 2015). In the Fifth Circuit, issue

preclusion applies if four conditions are met:

           1. The issue under consideration in a subsequent action must be identical to the issue
              litigated in a prior action.

           2. The issue must have been fully and vigorously litigated in the prior action.

           3. The issue must have been necessary to support the judgment in the prior case.

           4. There must be no special circumstance that would render preclusion inappropriate
              or unfair.

State Farm Mut. Auto. Ins. Co. v. LogistiCare Sols., LLC, 751 F.3d 684, 689 (5th Cir. 2014).

   The conditions for issue preclusion are satisfied in this case. First, the validity of certain claims

of the ‘836 patent was litigated in the IPR, which is identical to the issue before the Court. Second,

the parties fully and vigorously litigated the validity of the claims in the IPR and subsequent

appeals. The PTAB conducted a full IPR trial on the merits of the parties’ contentions that resulted

in a Final Written Decision. Dkt. 194-3. Click-to-Call then appealed the PTAB’s decision to the

Federal Circuit, which issued a decision that Defendants challenged before the Supreme Court.

Third, the validity of the claims of the ‘836 patent was the sole inquiry in the IPR and therefore

was necessary to support the PTAB’s Final Written Decision.

   Finally, Click-to-Call has not shown any special circumstance in this litigation that would

render issue preclusion inappropriate or unfair. See Fresenius USA, Inc. v. Baxter Int’l, Inc., 721

F.3d 1330, 1344 (Fed. Cir. 2013) (stating that “there is no basis for distinguishing between the

effects of a final, affirmed court decision determining invalidity and a final, affirmed PTO decision

determining invalidity on a pending litigation”); Cisco Sys., Inc. v. Capella Photonics, Inc.,

No. 20-cv-01858-EMC, 2020 WL 4923697, at *4 (N.D. Cal. Aug. 21, 2020) (stating that “logic

and precedent suggest that the PTAB determination should be given preclusive effect”);

Intellectual Ventures I, LLC v. Lenovo Grp. Ltd., 370 F. Supp. 3d 251, 257 (D. Mass. 2019)

                                                  7
          Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 8 of 13




(finding that different claim construction standard in IPR did not prevent issue preclusion in a

district court action because the patent holder may no longer assert a claim in any forum once the

PTAB finds the claim unpatentable).

    2. Remaining Claims

    Having found that Click-to-Call is collaterally estopped from relitigating the PTAB’s invalidity

determination on the IPR claims, the Court must determine what claims remain for trial. Click-to-

Call asserts that claims 24, 27, and 28 were not part of the IPR and therefore may be asserted

against Defendants. Defendants contend that only claim 27 remains.

    Courts generally refuse to reopen what has been decided previously. Coliseum Square Ass’n,

Inc. v. Jackson, 465 F.3d 215, 246 (5th Cir. 2006) (citing Messinger v. Anderson, 225 U.S. 436,

443 (1912)). Pursuant to the Court’s order, Click-to-Call selected eight claims of the ‘836 patent

for trial. Dkt. 138 ¶ 1; Dkt. 139. Claim 27 is the only claim Click-to-Call selected for trial not

invalidated during the IPR. Id.; Dkt. 194-2 at 2. Accordingly, claim 27 is the only claim still at

issue in this action.

    Click-to-Call requests leave to update its selections should the Court find that only claim 27

remains in this litigation. Dkt. 195 at 19. Because Click-to-Call has not provided good cause for

leave to amend nearly eight years after its original selection of claims for trial, the undersigned

recommends that Click-to-Call’s request for leave to amend its Notice of Claims Selected for Trial

be denied.

    3. Validity

    Next, Defendants argue that they are entitled to summary judgment because (1) there is no

genuine dispute that the Dezonno patent anticipates claim 27, rendering it invalid, and (2) Click-

to-Call is collaterally estopped from asserting the dependent claims of claims 1 and 12. Click-to-


                                                 8
          Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 9 of 13




Call contends that Defendants are precluded from challenging the validity of claim 27 in this action

because the PTAB did not institute IPR on that claim.

   Patents are presumed to be valid. Ruiz v. A.B. Chance Co., 234 F.3d 654, 662 (Fed. Cir. 2000).

The party challenging the validity of a patent bears the burden of proving the factual elements of

invalidity by clear and convincing evidence. Pfizer v. Apotex, Inc., 480 F.3d 1348, 1359 (Fed. Cir.

2007). Although the burden of showing validity never shifts to the patentee, a patentee “would be

well advised to introduce evidence sufficient to rebut that of the challenger” once a prima facie

case for invalidity is made. Id. at 1360 (citing Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806

F.2d 1565, 1570 (Fed. Cir. 1986)).

   Anticipation under § 102 is a two-step inquiry. Medichem, S.A. v. Rolabo, S.L., 353 F.3d 928,

933 (Fed. Cir. 2003). The first step is claim construction. Id.; see also Amazon.com, Inc. v.

Barnesandnoble.com, Inc., 239 F.3d 1343, 1351 (Fed. Cir. 2001) (stating that “[a] claim must be

construed before determining its validity just as it is first construed before deciding infringement”)

(quoting Markman v. Westview Instruments, Inc., 52 F.3d 967, 996 n.7 (Fed. Cir. 1995)). The

second step is a comparison of the properly construed claim to the prior art. Medichem, 353 F.3d

at 933.

   To anticipate a claim, “a single prior art reference must expressly or inherently disclose each

claim limitation.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1334 (Fed. Cir. 2008). A

claim limitation is inherently disclosed if it is necessarily present in the single anticipating

reference. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003). If a

“claimed invention was patented, described in a printed publication, or in public use, on sale, or

otherwise available to the public before the effective filing date of the claimed invention,” prior




                                                  9
        Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 10 of 13




art anticipates the patent. 35 U.S.C. § 102(a)(1). Judgment as a matter of law is appropriate when

no reasonable juror could dispute the clear text of a prior art reference. Finisar, 523 F.3d at 1338.

   Claim 27 recites the “method of claim 1, wherein the second information comprises an

advertisement.” Dkt. 194-7 at 26. Claim 1 recites, in part,

                 A method for creating a voice connection over a circuit switched
                 network between a first party and a second party using an on-line
                 data service to initiate the connection, comprising the steps of:
                    (a) establishing an electronic connection between the first party
                        and the second party through the online data service between
                        the first party and the second party . . . wherein the
                        information publically [sic] accessible over the Internet is
                        suitable for presentation within a graphical user interface of
                        the data terminal of the first party, wherein the information
                        publicly accessible over the internet includes:
                        (1) first information characterizing the second party,
                        (2) second information representing a communication from
                            the second party . . . .

Id. at 25. Because claim 27 depends on claim 1, it includes the limitations of claim 1. In re Lange,

644 F.2d 856, 862 n.9 (C.C.P.A. 1981) (stating that “every dependent claim includes all limitations

of the independent claim”). As discussed above, the PTAB found claim 1 invalid as anticipated by

the Dezonno patent. Dkt. 194-3 at 27.

       a. Claim Construction

   In its Consolidated Markman Order, the Court construed “second information representing a

communication from a second party” in claim 1 to mean “a communication from a second party.”

Dkt. 137 at 8. Because “advertisement” is not a construed term, it is given its ordinary and

customary meaning. Ruckus Wireless v. Innovative Wireless Sols., LLC, 824 F.3d 999, 1002

(Fed. Cir. 2016). Claim 27 therefore requires a communication from a second party that is an

advertisement.



                                                 10
         Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 11 of 13




   Click-to-Call argues that “Dezonno uses the word ‘advertisement’ in a commercial sense, not

in the sense that the ‘836 Patent uses.” Dkt. 195 at 14. Click-to-Call fails to explain why the term

“advertisement” should not be given its ordinary meaning. “To act as its own lexicographer, a

patentee must clearly set forth a definition of the disputed claim term other than its plain and

ordinary meaning.” Aventis Pharma, S.A. v. Hospira, Inc., 675 F.3d 1324, 1330 (Fed. Cir. 2012)

(citations omitted). Click-to-Call did not include “advertisement” in the claim terms to be

construed by the Court. Dkt. 137. Nor do Click-to-Call’s infringement contentions contain a

narrowed definition of “advertisement” excluding commercial ventures. See Dkt. 194-4 at 27;

Dkt. 194-5 at 30. Consequently, there is no support for Click-to-Call’s argument that the Court

should apply a narrowed definition of “advertisement” different from its ordinary meaning. See

Aventis, 675 F.3d at 1330 (stating that a patentee must clearly express an intent to redefine a term’s

plain and ordinary meaning); Amgen Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1330

(Fed. Cir. 2003) (“It is axiomatic that claims are construed the same way for both invalidity and

infringement.”).

       b. Comparison to Prior Art

   Figure 2 of the Dezonno patent teaches “an exemplary home page used for advertising by, for

example, a business on the Internet.” Dkt. 194-6 at 6. The abstract states that “the computer user

views advertisements of the business’ products or services on the Internet via customized home

pages. When the user wishes to order a product or ask additional questions about a product, the

user activates a ‘call me’ button.” Id. at 2. Dezonno’s specification also teaches advertisements:

           •   “Computer users are therefore able to quickly and easily review a
               multitude of products and services which are offered by businesses
               advertising on the Internet.” Id. at 5.
           •   “[T]he success of direct response advertising depends greatly upon
               which the ease in which a potential customer can contact those
               selling the products or services.” Id.

                                                 11
        Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 12 of 13




              •   “It is a feature of the present invention to provide a method for a
                  computer user to easily and conveniently have a business
                  advertising on a computer network, such as the Internet, call the
                  computer user back over the telephone.” Id. at 6.
              •   “Businesses on the Internet advertise on the World Wide Web using
                  home pages. As is well known, home pages may include pictures of
                  a product, descriptions of the product and a listing of a telephone
                  number to call to ask questions or to order the product.” Id.

Defendants have shown that Dezonno clearly anticipates claim 27’s advertisement limitation.

   To avoid the Dezonno patent as prior art, Click-to-Call attempts re-litigate the PTAB’s final

decision that independent claims 1 and 12 were invalid. Dkt. 195 at 5-13. As discussed above,

however, Click-to-Call is estopped from challenged the PTAB’s Final Written Decision on the

IPR claims.

   Click-to-Call also argues that Defendants are estopped from asserting the Dezonno patent as

prior art against claim 27 due to the PTAB’s refusal to institute IPR on that claim. Id. at 15-18.

Click-to-Call misapplies the conditions for issue preclusion. Because the PTAB did not grant inter

partes review to claim 27, the issue was not litigated in the IPR, and Defendants are free to assert

that the Dezonno patent anticipates claim 27 in this litigation. Shanbaum, 10 F. 3d at 311.

   Considering the totality of the evidence, the Magistrate Court finds that no reasonable juror

could find that the Dezonno patent does not anticipate claim 27 of the ‘836 patent. Consequently,

there is no triable issue of fact regarding the Dezonno patent’s anticipation of claim 27, and the

Court recommends that Defendants’ Motion for Summary Judgment on Invalidity as to claim 27

be granted.

                          IV.    Motion to Exclude Expert Testimony

   Because the Court recommends a grant of summary judgment to Defendants, the Court further

recommends that the District Court dismiss as moot Defendant Thryv, Inc.’s Motion to Exclude

Certain Testimony and Opinions of Dr. Vijay K. Madisetti (Dkt. 212).

                                                  12
        Case 1:12-cv-00465-LY Document 217 Filed 08/04/21 Page 13 of 13




                                  V.     Recommendation

   Based on the foregoing, the undersigned Magistrate Judge RECOMMENDS that the District

Court GRANT Defendants’ Motion for Summary Judgment of Invalidity (Dkt. 194) and enter

judgment for Defendants.

   The undersigned FURTHER RECOMMENDS that Defendant Thryv, Inc.’s Motion to

Exclude Certain Testimony and Opinions of Dr. Vijay Madisetti and Brief in Support (Dkt. 212)

be DISMISSED AS MOOT.

   IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Lee Yeakel.

                                       VI.   Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1)(c); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on August 4, 2021.


                                                 SUSAN HIGHTOWER
                                                 UNITED STATES MAGISTRATE JUDGE
                                               13
